Title: To Alexander Hamilton from Nathaniel Appleton, 16 March 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander



United States Loan OfficeBoston 16 March 1791
Sr.

I have already wrote you this Evening & as it is now past the close of the Mail am in hopes to convey this by the Stage Driver. Inclosed is as accurate Statement of the Stocks standing on my Books as the time would permitt the Books not being posted up. Part of the Account are taken from original entries & therefore subject to error. But I believe it is not far from the truth.

Issues of Certificates as follows Viz



Six p cent
Deferred
Three p Cent


October
209 047.12.
104 524–51
270.562 21


Nov
235,171–34
117.585–81.
262.877–53


Decr.
314.916.85
157 458–74
267.715–48


Jany
278.524–60
139 262.62
224 090.86


Feby &March
}
 367.630 89
 183, 816.54
  425 912 20


1,405.290.80
702 648.22
1,451.158–28


Transfers into Office
37 019.14
10.307.59
69.437–67



1,442.309.94
712,955.81
1,520,595.95


Transfers out
12,559.46
18,308 76
3 143–13



1,429,750.48
694,647.05
1 517,452.82


